Title: To James Madison from Francisco C. Sarmiento, 8 April 1814
From: Sarmiento, Francisco C.
To: Madison, James


        
          Philadelphia April 8th 1814
        
        The petition of Francis C. Sarmiento respectfully Sets forth.
        That on the twenty first of May 1811, a judgment was recover’d against your Petitioner in the District Court of the United States for the District of Pennsylvania for the sum of $26244.
        
        This proceeding was founded upon a bond under the Embargo law of the 22nd of December 1807. and its supplement of the 9th. of January 1808, which your Petitioner had subscribed and executed as a Security for his son. Since the recovery of the judgment your Petitioner has been obliged to apply for the benefit of the Insolvent laws of the State of Pennsylvania and has been certificated and discharged agreeably to their provisions. He has been always unable to pay the debt due to the United States or any part of it, and although relieved from the embarassment of other obligations he is prevented by the pressure of this judgment from pursuing any steps for his pecuniary advancement. An opportunity now presents itself which would enable your Petitioner in some degree to repair his broken fortunes were it possible for him to proceed on a foreign voyage. But he cannot leave the United States, when by so doing he would encumber his bail with a responsibility which now rests upon himself alone. Your Petitioner would most respectfully suggest that his continuance here cannot by the remotest possibility benefit the United States while his departure would essentially contribute to his own welfare and possibly to that of his creditors. That event can be produced only by his release from the operation of the judgment to which he has referred.
        Your Petitioner therefore respectfully solicits that the claim of the United States arising as he has stated, may be remitted. And he will ever pray &c
        
          Francis C. Sarmiento
        
      